DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 claims 16-30, drawn to an orthodontic bracket in the reply filed on January 28, 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 18, “The phrases “at least one of and” should read “The phrases “at least one of” and”
Page 2, line 19, “and “comprises at least one of followed” should read “and “comprises at least one of” followed”
Page 5, line 28, “112” should read “112C”
Page 6, line 8, “150Aor” should read 150A or”
Page 11, lines 9-10, “the tooth can be drilled to produce with a hole formed by the drilling” should read “ the tooth can be produced with a hole formed by drilling”
Page 11, line 18, “base 410(i.e.,“ should read “base 410 (i.e.,“
Page 14, line 29, “base 310” should read “base 510” 
Page 19, line 13, missed indentation at beginning of paragraph
Page 20, line 8, “I-CAT 3D” is trademarked and should read “I-CAT® 3-D” or “I-CAT® 3D”
Page 21, line 3, “I-CAT 3D” is trademarked and should read “I-CAT® 3-D” or “I-CAT® 3D”

The use of the term I-CAT®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: E, figure 2A and 512, figure 8B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 509, inner securement means, page 15, lines 6-7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “77a” has been used to designate both Design Xa and Design Xb. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “contact area comprises at least a portion of the inner surface” set forth in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 19 set forth “the bracket body comprises a 
Therefore, the receptacle has a second portion that is depressed relative to an outer surface of the raised portion, wherein the second portion is configured to mate with a flange of the bracket body as set forth in claim 24.
Therefore, the bracket base being configured to prevent the first bracket footing from embedding further set forth in claim 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The term "sufficient length" in claim 17 is a relative term which renders the claim indefinite.  The term "sufficient length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 28-29 recite the limitation "the arch member" in line 1. There is no positive recitation for this limitation for this limitation in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 30 fails to incorporate all of the limitations of claim 16. Claim 16 is drawn to an appliance comprising an orthodontic bracket. The orthodontic bracket is described as an element of the appliance. It appears claim 30 is somehow redundant and confusing to claim 16 since both claims set forth “shell portion having one or more cavities shaped therein to receive . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Minium (US 7845941 B2) in view of Patel (US 9498302 B1).
Regarding claim 16, Minium discloses an appliance comprising:
an orthodontic bracket 1 (figure 15) comprising: a bracket body 7 (figure 4) configured to couple an arch member 19 (figure 9), a first bracket footing (see annotated figure 1) disposed adjacent the bracket body, wherein the first bracket footing has at least one major surface (see annotated figure 1) configured to mate with a receptacle 2b (figure 3) formed from a bracket base 2 (figure 3), wherein the first bracket footing extends beyond the plane formed by a major surface of the bracket body (see annotated figure 1); and the bracket base having the receptacle formed 

    PNG
    media_image1.png
    850
    890
    media_image1.png
    Greyscale

Figure 1 Annotated copy of figure 4 of Minium (US 7845941 B2)
Minium does not disclose the bracket base being a polymeric shell portion having one or more cavities shaped therein to receive one or more teeth.
Patel teaches an appliance comprising an orthodontic bracket 212 (figure 2a) comprising: a bracket body 412 (figure 3) configured to couple an arch member 204 (Col.9, lines 31-35), wherein the bracket base is a polymeric shell portion 403 (figure 3) having one or more cavities shaped therein to receive one or more teeth (Col. 3, lines 21-37).

Regarding claims 17, 25 and 27 Minium teaches the receptacle (figure 7) having a first bracket footing having a sufficient length to at least partially embed into the base, and having a depth no greater than a length of the first bracket footing 40. The bracket base 2 configured to prevent the first bracket footing from embedding further see figure 7, element 20 corresponds to a raised portion of the bracket base, element 40 corresponds to a bracket footing (Minium, Col.5 lines 1-19).
Regarding claims 19-21, Minium teaches the bracket body 7 further comprising a contact area 73 (figure 9) for the arch member 19, wherein the bracket body 7 comprises and inner surface and an outer surface (see annotated figure 1).
Regarding claim 22, Minium teaches, the appliance of claim 16, further comprising a second bracket footing (see annotated figure 1 above).
Regarding claims 23, Minium teaches the receptacle having a first portion 3 (Minium, figure 3) that is raised relative to a major surface of the bracket base (see annotated figure 2 below).

    PNG
    media_image2.png
    625
    573
    media_image2.png
    Greyscale

Figure 2 Annotated copy of figure 3 of Minium (US 7845941 B2)
Regarding claims 24, Minium teaches the receptacle having a second portion that is depressed relative to an outer surface of the raised portion, wherein the second portion is configured to mate with a flange of the bracket body (see annotated figure 2).
Regarding claim 28, Minium teaches the appliance of claim 16 further comprising and arch member 19 coupled to the orthodontic bracket 1 see figure 9 (Minium).
Regarding claim 30, Minium in view of Patel discloses the orthodontic appliance of claim 16, an appliance comprising: an orthodontic bracket 1 (figure 15) comprising: a bracket body 7 (figure 4) configured to couple an arch member 19 (figure 9), a first bracket footing (see annotated figure) disposed adjacent the bracket body, wherein the first bracket footing has at least one major surface (see annotated figure 1) configured to mate with a receptacle 2b (figure 2 (figure 3), wherein the first bracket footing extends beyond the plane formed by a major surface of the bracket body (see annotated figure 1); and the bracket base having the receptacle formed therein, wherein the receptacle is configured to mate with at least the first bracket footing (Col. 4, lines 3-6). Minium does not disclose an appliance with a plurality bracket bases with the bracket base being a polymeric shell portion having one or more cavities shaped therein to receive one or more teeth.
Patel teaches an appliance comprising an orthodontic bracket 212 (figure 2a) comprising: a bracket body 412 (figure 3) configured to couple an arch member 204 (Col.9, lines 31-35), wherein the bracket base is a polymeric shell portion 403 (figure 3) having one or more cavities shaped therein to receive one or more teeth (Col. 3, lines 21-37). Patel also teaches that a plurality of tooth caps 202 can be used in succession with trays 102a/b forming a removable dental assembly (Patel, Col. 3, lines 4-28 and Col. 8, lines 42-50) see figures 1b, 2a-2c, and 8.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the claimed invention of Minium to include the plurality of polymeric shell portions of Patel. Minium discloses the majority of the features of the disclosed appliance that is adjustable for a patients tooth. While Patel teaches a removable orthodontic aligner comprising succession of tooth caps or trays with the bracket base adhered to the tooth cap configured to fit over the patient’s teeth.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Minium (US 7845941 B2) in view of Patel (US 9498302 B1) as applied to claim 16 above, and further in view of Abels (US 8479393 B2).
Minium in view of Patel discloses the appliance of claim 16 further comprising a retentive undercut to prevent movement of the bracket from the bracket base (Minium, Col. 8 lines 33-37). Minium fails to teach the use of a barb attached to the bracket footing.
Abels et al. teaches (figure 2A) an orthodontic bracket 10, with a body 12, and bracket footings 24. The bracket footings comprise undercuts 28 and recesses 26. The bracket base 14 (figure 4A) comprises raised portions/protrusions 80, receptacles 82, and undercuts 86 to engage with the undercuts of the bracket footings (Col. 9, lines 25-35). Undercuts consist of removing material and leaving and overhanging portion. The overhanging portion can be considered to be a barb.
Minium taught the use of a retentive undercut to prevent movement or disengagement from the bracket base. Abels teaches the use of protrusions for the same purpose. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to have substituted the retentive undercut of Minium with the complimentary undercuts of Abels to further prevent movement of demounting from the bracket base. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Minium (US 7845941 B2) in view of Patel (US 9498302 B1) as applied to claim 16 above, and further in view of Kaneko et al. (Degradation in performance of orthodontic wires caused by hydrogen absorption during short-term immersion in 2.0% acidulated phosphate fluoride solution.)
Minium in view of Patel discloses the invention substantially as claimed.  However, Minium in view of Patel fails to disclose the arch member having a lower fracture point than yield point.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to have modified the teachings of Minium in view of Patel further with the teachings of Kaneko to address the lower fracture point of an archwire material. Fluoride is commonly used to maintain oral hygiene and is found in toothpaste and dental rinses. A degradation in performance of a wire in an appliance is a limitation that is known when using titanium alloys.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MONEA R GRIER/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772